Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 News Release Contact: Mary C. Davis 734-477-1374 mdavis4@bordersgroupinc.com Borders Group Announces Extension of Pershing Square Financing Commitment Deadlines ANN ARBOR, Mich., Dec. 22, 2008  Borders Group, Inc. (NYSE: BGP) today announced an agreement with Pershing Square Capital Management, L.P. on behalf of its affiliates, to extend the expiration date of the previously announced Borders option to put its U.K.-based Paperchase gifts and stationery business to Pershing Square for $65 million, subject to certain conditions. The put was due to expire Jan. 15, 2009, but has now been extended until Feb. 16, 2009. At the same time, the deadline for repayment of the $42.5 million senior secured term loan, which was originally payable to Pershing Square by Borders on Jan. 15, 2009, has also been extended to Feb. 16, 2009. Other terms of the put option and the term loan remain unchanged except that the approximately $1 million loan repayment premium that Borders is required to pay Pershing upon repayment of the $42.5 million loan remains due no later than Jan. 15, 2009. About Borders Group, Inc. Headquartered in Ann Arbor, Mich., Borders Group, Inc. (NYSE: BGP) is a leading retailer of books, music and movies with more than 28,000 employees. Through its subsidiaries, the company operates more than 1,100 stores worldwide primarily under the Borders ® and Waldenbooks ® brand names. For online shopping, visit Borders.com. For more information about the company, visit www.borders.com/aboutus.
